     Case 2:18-cv-02684-EJM Document 231-1 Filed 01/21/21 Page 1 of 1



 1

 2

 3

 4

 5

 6                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ARIZONA
 7
       Deshawn Briggs, et. al.,
 8
                                 Plaintiffs,             No. CV-18-2684-PHX-EJM
 9     v.
                                                          [PROPOSED] ORDER
10     Allister Adel, et. al.,
11                               Defendants.
12

13
       [PROPOSED] ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION
14       FOR SIX-DAY EXTENSION OF TIME TO FILE REPLY REGARDING
        MOTION TO QUASH DEFENDANT TASC’S SUBPOENA TO SLEPIAN
15                            SMITH, PLLC
16
            Pending before the Court is Unopposed Motion for a Six-Day Extension of Time
17
     to File a Reply Regarding Plaintiffs’ Motion to Quash Defendant TASC’s Subpoena to
18
     Slepian Smith, PLLC. Pursuant to Local Rule 7.3(a), the Motion is GRANTED.
19
     Plaintiffs’ Reply is now due on January 27, 2021.
20

21

22

23

24

25

26
27

28
